PER CURIAM:
Newport News Shipbuilding and Dry Dock Company seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s finding that Alvin Minor was entitled to an additional permanent partial disability rating of six percent pursuant to § 8(c) of the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901-950 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Newport News Shipbuilding & Dry Dock Co. v. Minor, BRB No. 02-0850 (BRB Aug. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
The petition for review is accordingly

DENIED.